Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Scaturro on April 20, 2021.

The application has been amended as follows: 

In claim 3, line 1, delete “The skin treatment head according to claim 1” and insert --The skin treatment head according to claim 19--.
In claim 4, line 1, delete “The skin treatment head according to claim 1” and insert --The skin treatment head according to claim 19--.
In claim 19, line 11 is amended to read --wherein the rotatable element surfaces are configured lower than the top face such that in--.
In claim 20, line 11 is amended to read --wherein the rotatable element surfaces are configured lower than the top face such that in--.
New claims 21 and 22 are added and read:
21.	(New)The skin treatment head according to claim 20, wherein one or more of said rotatable elements have a second height (h2) relative to the skin treatment head surface, wherein said second height (h2) is in the range of 60-95% of the first height (h1) of the bristles (211), and wherein one or more of said rotatable elements extend with a first length (l1) beyond the edge face, and wherein the first length (l1) is selected from the range of 5-50% of the diameter (d1).  
22.	(New)The skin treatment head according to claim 20, wherein one or more of said rotatable elements have a second height (h2) relative to the skin treatment head surface, wherein said second height (h2) is in the range of 0.5-3 mm lower than the first height (h1) of the bristles, wherein one or more of said rotatable elements extend with a first length (l1) beyond the edge face, and wherein the first length (l1) is selected from the range of 0.5-5 mm.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record does not disclose teach or suggest the particular combination of limitations, as claimed, in particular: A skin treatment head having a plurality of bristles defining a single virtual edge face circumferentially surrounding the plurality of bristles and a virtual top face defining a first height of the bristles and having a plurality of rotatable elements whose surfaces do not extend beyond the edge face and are lower than the top face such that in order to apply a tangential force to rotate the rotatable elements, the skin treatment head must be tilted relative to a skin surface.
As to claims 19 and 20, the prior art of record does not disclose teach or suggest the particular combination of limitations, as claimed, in particular: A skin treatment head having a plurality of bristles defining a single virtual edge face circumferentially surrounding the plurality of bristles and a virtual top face defining a first height of the bristles and having a plurality of rotatable elements whose surfaces extend at least partly beyond the edge face and are lower than the top face such that in order to apply a tangential force to rotate the rotatable elements, the skin treatment head must be tilted relative to a skin surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785